Citation Nr: 1137738	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for chronic pulmonary disorder (COPD).

2.  Entitlement to a disability evaluation in excess of 20 percent for lumbosacral strain.

3.  Entitlement to a disability evaluation in excess of 10 percent for posttraumatic osteoarthritis of the right knee.

4.  Entitlement to a disability evaluation in excess of 10 percent for paroxysmal supraventricular tachycardia.

5.  Entitlement to a compensable evaluation for residuals of fracture of the right fourth toe.

6.  Entitlement to a compensable evaluation for residuals of plantar wart on the left foot.

7.  Entitlement to a compensable evaluation for otitis media with left ear hearing loss.

8.  Entitlement to a compensable evaluation for chronic rhinitis/sinusitis.

9.  Entitlement to service connection for diabetes mellitus, type II, to include secondary to herbicide exposure.

10.  Entitlement to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to September 1989, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a 30 percent evaluation for COPD; continued a 20 percent evaluation for lumbosacral strain; continued a 10 percent evaluation for posttraumatic osteoarthritis of the right knee; continued a 10 percent evaluation for paroxysmal supraventricular tachycardia; continued  noncompensable evaluations for residuals of fracture of the right fourth toe, otitis media with left ear hearing loss, rhinitis/sinusitis; and plantar's warts on the left foot.  In that decision, the RO also denied service connection for diabetes mellitus type II, and entitlement to a TDIU.  

The Veteran subsequently moved to Alabama, and his claims folder was transferred to the RO in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that further development is necessary prior to analyzing the claims on the merits.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.   In particular, VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

According to his July 2006 substantive appeal, the Veteran questioned the completeness of his record.  Review of the claims folder reveals that for the most part, the Veteran's VA medical evidence consists of formal VA examination reports and no outpatient treatment records.  The Veteran indicates that he has been treated by VA; thus, on remand, any outstanding VA treatment records should be obtained, and any additional VA medical evidence could help to substantiate the claims on appeal.

Moreover, the Board notes that the VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In conjunction with the increased rating claims received in January 2005, the Veteran underwent VA examinations in 2005.  Thereafter, in 2010, the Veteran underwent a VA general medical examination as well as an audiological examination.  Initially, the Board notes that the 2010 examiners did not review the claims folder; in any event, as there appears to be outstanding VA medical evidence, an additional review of the claims folder in conjunction with any ne3w examinations is necessary.  Furthermore, the Board notes that in 2010, only a formal audiological examination was conducted.  During the 2010 VA general medical examination, the service connected disabilities at issue were examined, but as indicated below, not all criteria necessary to analyze the claim were specifically considered.  

In this regard, the Veteran's COPD is evaluated as 30 percent disabling pursuant to Diagnostic Code 6604, which rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  COPD is evaluated using the following tests: (1) Forced Expiratory Volume in one second (FEV-1) and (2) the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC). 38 C.F.R. § 4.97.  During the pendency of this appeal, VA amended the ratings schedule concerning respiratory conditions, effective October 6, 2006.  VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions under DCs 6600, 6603, 6604, 6825-6833, and 6840-6845. See 38 C.F.R. § 4.96(d) (2010).  Here, there is no indication that a PFT was conducted during the 2010 VA general medical examination and the most recent PFT was last conducted in 2005.  As such, a formal VA pulmonary examination is necessary in order to analyze the increased rating claim for COPD.  

Service connection is also in effect for lumbosacral strain based on initial evidence of tenderness of over the dorsal lumbar paravertebral muscle.  In conjunction with the instant claim, he underwent a VA examination of the spine in April 2005 and was diagnosed with degenerative disc disease of the lumbosacral spine with evidence of spinal canal stenosis and bilateral lower foraminal narrowing.  The 2005 examiner indicated that such disability is as likely as not related to his military service.  In August 2005, the Veteran underwent spine surgery after being involved in a motor vehicle accident.  Although range of low back motion testing was conducted during the 2010 VA general medical examination, the Veteran's disc disease and any resulting neurological impairment were not specifically addressed.  As such, the Board finds that a formal VA examination of the spine is indicated.  

Similarly, the Board finds that a formal VA examination of the right knee is indicated as not all aspects of the right knee disability were addressed.  

The Board further notes that the Veteran is in receipt of a 10 percent evaluation for his paroxysmal supraventricular tachycardia arrhythmias, pursuant to Diagnostic Code 7099-7010.  Diagnostic Code 7010 provides a 10 percent evaluation for permanent atrial fibrillation (one atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent evaluation is assignable for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2010).  Here, the Board notes that the Veteran underwent an ECG in conjunction with the 2010 general medical examination, and the examiner noted that it was abnormal but did not address the amount of episodes, if any, per year that the Veteran has experienced.  Thus, a current, formal VA examination of the heart is also necessary.  Further, related to this claim, the Board notes that on October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  Here, in light of the recent amendment to 38 U.S.C.A § 1116, and given the evidence indicating that the Veteran has coronary artery disease, the Board finds that the record raises a claim of entitlement service connection for coronary artery disease that is intertwined with and not yet adjudicated by the RO.  On remand, the Board finds that the RO must adjudicate this claim in conjunction with this issue on appeal.  

As to the otitis media/hearing loss claim, the Board notes that a VA audiological examination was conducted in May 2010.  The examiner should have the opportunity to review the entire record, to include any newly received evidence, and provide an addendum as to the current nature and severity of the Veteran's otitis media with left ear hearing loss.  

The Veteran's rhinitis/sinusitis is evaluated as noncompensably disabling, pursuant to Diagnostic Code 6513.  Under such code, a 10 percent evaluation is warranted when sinusitis results in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note accompanying the rating criteria defines an incapacitating episode as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2010).  In this case, according to the 2010 VA general medical examination report, a diagnosis of chronic rhinitis/sinusitis was continued, however, all of the criteria necessary to make a determination as to the severity of the Veteran's sinusitis were not addressed.  Thus, a formal examination should be afforded to the Veteran.

The Board further notes that the Veteran's residuals of plantar wart on the left foot are evaluated as noncompensably disabling, under Diagnostic Code 7820.  Under such code, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) are to be rated as disfigurement of the head, face, or neck (Code 7800), as scars (Codes 7801, 7802, 7803, 7804, or 7805), or as dermatitis (Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.  Diagnostic Code 7800 is not applicable, as the warts were not located on the Veteran's head, face, or neck.  In this case, although residuals were not found during the 2010 VA general medical examination, the examination report did not consider the criteria necessary to analyze the claim under Diagnostic Code 7820.  Accordingly, the Board finds that a formal VA skin examination should be conducted after the consideration of any newly received evidence.   

Further, the Board notes that the record, as it stands now, does not show that the Veteran has been diagnosed with diabetes, however the record reflects that the Veteran's glucose levels have been monitored after a diagnosis of questionable diabetes was rendered in 2005.  Thus, the diabetes claim must be readjudicated after the consideration of any newly received evidence.  

Lastly, the Veteran seeks entitlement to a TDIU.  His service-connected disabilities are COPD, lumbosacral stain, right knee disability, paroxysmal supraventricular tachycardia, residuals of fracture of the right fourth toe, residuals of plantar wart on left foot, otitis media with left ear hearing loss, and chronic rhinitis, for a combined schedular rating of  60 percent.  See 38 C.F.R. § 4.25 (the combined ratings table).  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met.  However, the record reflects that a May 2010 VA examiner opined that the Veteran's service-connected lumbar spine disability precludes even sedentary employment.  In light of this opinion, the Board finds that the TDIU claim should be readjudicated subsequent to the additionally requested development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical evidence from the VA Medical Centers in Lebanon, Philadelphia, and Montgomery.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and level of severity of his service-connected COPD.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.

All tests and studies should be completed, to include pulmonary function studies (post bronchodilator) with FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min) findings noted.  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtain, the examiner should provide an explanation.  PFT results should be furnished to the requesting physician prior to the completion of the report.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected lumbosacral strain and right knee disability.  The claims folder should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  
The examiner is asked to: 

a).  Report all findings and note all associated symptoms of the service-connected lumbosacral strain.

b).  Provide the range of motion of the lumbar spine and right knee in degrees and indicate whether there is objective evidence of pain on motion.  Also indicate whether the lumbar spine and right knee exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost;

Also indicate whether there is evidence of recurrent subluxation or lateral instability of the right knee.

c).  Comment as to whether the Veteran has incapacitating episodes associated with his service-connected lumbar back disability, and if so, document the frequency of such incapacitating episodes;

d). Specifically identify any evidence of radiculopathy or other nerve involvement due to the service-connected lumbar back disability.  If neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  The examiner must also state whether the Veteran has related bowel or bladder problems; and

All findings and conclusions should be set forth in a legible report.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected residuals of left foot plantar wart.  The claims folder should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.

Identify and describe the severity of the Veteran's plantar wart on the left foot.  Specifically, the examiner is asked to comment on the number and extent of any associated scars.  The examiner should also state whether any scars that are present are tender and/or painful or cause limitation of motion and/or function.  The examiner is also asked to indicate the percentage that the residuals affect the Veteran's entire body and exposed areas, and indicate whether topical or systemic therapy is required.

The examiner is asked determine whether it is at least as likely as not that the Veteran's service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, without regard to his age or the impact of any non service-connected disabilities.  The opinion should be reconciled with the 2010 VA general medical opinion.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected paroxysmal supraventricular tachycardia and coronary artery disease.  The claims folder should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  Specifically, the examiner must provide an estimate of the number of episodes of paroxysmal atrial tachycardia the Veteran experiences per year and if this is not documented by ECG or Holter monitor, an explanation of why such testing has not been conducted by VA over an adequate period of time.  

The examiner must also report the Veteran's workload in terms of METs, whether his coronary artery disease is productive of dyspnea, fatigue, angina, dizziness, or syncope, whether he has left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The examiner must provide a rationale for all opinions expressed.  If the examiner determines that an opinion cannot be given without resort to speculation, he/she must explain why this is so.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected rhinitis/sinusitis.  The claims folder should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  The examiner must state whether the Veteran's rhinitis/sinusitis is productive of incapacitating episodes, and if so, at what frequency.  The examiner should also note whether sinusitis requires the use of antibiotic treatment.  The examiner must also state whether the disability is manifested by headaches, pain, and purulent discharge or crusting or has required surgery.  The examiner must set forth a complete rationale for all conclusions in a legible report.

7.  Transfer the claims file to the examiner who conducted the May 2010 VA audiological examination for an addendum.  After having reviewed the entire record, the examiner is asked to indicate whether the findings of the May 2010 examination are an accurate reflection of the Veteran's otitis media with hearing loss.  If the examiner who conducted the May 2010 VA audiological examination is not available, or if the reviewing examiner feels an additional examination is necessary, one should be scheduled for the Veteran. 

8.  Adjudicate whether service connection is warranted for coronary artery disease and for claim for diabetes mellitus type II, to include as secondary to herbicide exposure.  Then, readjudicate the remaining issues on appeal.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the agency of original jurisdiction.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

